Per curiam.
This matter is before the Court on Respondent Joe C. Ashworth’s Petition for Voluntary Surrender of License. In his petition Ashworth admits that he was admitted to the State Bar of Maryland in 1978, and to the State Bar of Georgia in 1985. He admits that on January 5,2005 the Court of Appeals of Maryland ordered that he be disbarred from the practice of law in the State of Maryland for violation of numerous rules of the Maryland Rules of Professional Conduct. Under Rule 9.4 of the Georgia Rules of Professional Conduct of Bar Rule 4-102 (d), a final adjudication in another jurisdiction that a lawyer had been guilty of misconduct establishes conclusively the misconduct or removal from practice for purposes of a disciplinary proceeding in this State. Ashworth admits that his disbarment in Maryland violates Rule 9.4 and, along with the State Bar, asks this Court to accept the voluntary surrender of his license to practice law in Georgia, which is tantamount to disbarment, see Bar Rule 4-110 (f).
We accept Ashworth’s petition and hereby order that his name be removed from the rolls of attorneys licensed to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.